SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

780
CA 13-01791
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, SCONIERS, AND VALENTINO, JJ.


APRIL M. WILLIAMS, PLAINTIFF-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

CHARLES A. FASSINGER, DEFENDANT,
AND CITY OF SYRACUSE, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


MARY ANNE DOHERTY, CORPORATION COUNSEL, SYRACUSE (ANN M. ALEXANDER OF
COUNSEL), FOR DEFENDANT-APPELLANT.

GREENE & REID, PLLC, SYRACUSE (EUGENE W. LANE OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County (Hugh
A. Gilbert, J.), dated July 15, 2013. The order, among other things,
denied the cross motion of defendant City of Syracuse for leave to
reargue.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Williams v Fassinger ([appeal No. 1] ___
AD3d ___ [July 3, 2014]).




Entered:    July 3, 2014                        Frances E. Cafarell
                                                Clerk of the Court